DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on September 01, 2020 in which claims 1-20 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 01, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plantz et al. US Patent No. 6,088,702 in view of Gutfreund US Publication No. 2002/0129106.

Regarding Claim 1, Plantz et al. disclose “a method for jointly editing a content (Col. 4, line 64-Col. 5, line 4 describing a computer-based Group Publishing System (GPS) for enhancing collaboration between and among individuals who may be separated by distance and/or time. Principal among the goals is to facilitate, in a desktop computing environment, through the Internet or other networked computing environment, a jointly authored and edited project. Multiple users can simultaneously work on the same project) comprising: “configuring a network by at least some of a plurality of editor terminals of an editing target content” (Col. 5, lines 10-13 describing to provide a joint information processing system, including an unlimited number of terminals through which the members of a joint project can be easily contacted by other members); when a first editor terminal among editor terminals configuring the network receives a user input for editing the editing target content, broadcasting editing information corresponding to the user input to the network; and automatically updating the editing target content by reflecting the editing information by providing a Group Publishing System (GPS) for permitting coordinated publishing, assembly and administration of texts by an unlimited number of authors or editors, each of whom may perform word processing, document assembly and editing functions on the same or different portions of a group authored project. Each user of the system also has the capability of electronically communicating through the GPS with any other user of the system working on the same project. The word-processing functions of the GPS are standardized according to pre-defined formats, and e-mail communication links are provided for communication between all users. The system displays the assembled or partially assembled product to all users and operates in multi-media (text, video, CD-ROM, audio and photographic) formats. The output of the GPS is directly viewable, printable or downloadable in publishable format (See Plantz et al. Title; Abstract; Col. 1, lines 10-26; Col. 4, line 64-Col. 5, line 57). It is noted however, Plantz et al. did not specifically detail the aspects of “configuring a peer-to-peer (p2p) network” as recited in the instant claim 1. On the other hand, Gutfreund achieved the aforementioned claimed features by providing a User-extensible system for manipulating information in a collaborative environment (See Gutfreund Title). In particular, Gutfreund discloses a browser-based system and method for creating, modifying, communicating, displaying and sharing information in a collaborative environment. Gutfreund provides an architecture and system for assembling and creating searchable, archivable, interactive collaborative spaces over the Internet that can be changed by anyone at any time. This is achieved in part by writing each collaborative component/application used in the collaborative environment in Extensible Markup Language (XML), as opposed to conventional Hyper-Text Markup Language (HTML) (See Gutfreund Abstract). Further Gutfreund provides “configuring a peer-to-peer (p2p) network” (See Figure 1; Paragraph 0064 describing peer to peer collaboration network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the collaboration editing system of Plantz et al. with the peer to peer collaboration network of Gutfreund because they are both directed to collaboration service and are both from the same field of endeavor. Such combination would have enhanced the versatility of Plantz et al. by allowing it to efficiently provide a synchronous collaborative tools while allowing multiple users to share information to other users who are simultaneously connected at the same time to a peer to peer computer network.

As per claim 2, Plantz et al. disclose “wherein broadcasting editing information corresponding to the user input comprises: broadcasting the editing information to the network; and updating the editing target content on a screen of the first editor terminal by reflecting the editing information after performing the broadcasting” Col. 4, line 64-Col. 5, line 57). It is noted however, Plantz et al. did not specifically detail the aspects of “configuring a peer-to-peer (p2p) network and a peer-to-peer manner” as recited in the instant claim 2. On the other hand, Gutfreund achieved the aforementioned claimed features by providing a User-extensible system for manipulating information in a collaborative environment (See Gutfreund Title). In particular, Gutfreund discloses a browser-based system and method for creating, modifying, communicating, displaying and sharing information in a collaborative environment. Gutfreund provides an architecture and system for assembling and creating searchable, archivable, interactive collaborative spaces over the Internet that can be changed by anyone at any time. This is achieved in part by writing each collaborative component/application used in the collaborative environment in Extensible Markup Language (XML), as opposed to conventional Hyper-Text Markup Language (HTML) (See Gutfreund Abstract). Further Gutfreund provides “configuring a peer-to-peer (p2p) network” (See Figure 1; Paragraph 0064 describing peer to peer collaboration network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the collaboration editing system of Plantz et al. with the peer to peer collaboration network of Gutfreund because they are both directed to collaboration service and are both from the same field of endeavor. Such combination would have enhanced the versatility of Plantz et al. by allowing it to efficiently provide a synchronous collaborative tools while allowing multiple users to share information to other users who are simultaneously connected at the same time to a peer to peer computer network.

As per claim 9, Plantz et al. disclose “wherein broadcasting editing information corresponding to the user input to the network comprises: after broadcasting the editing information to the network, in which the first editor terminal is included, further broadcasting the editing information to other network, in which the first editor terminal is not included” (See Plantz et al. Col. 4, line 64-Col. 5, line 57). It is noted however, by providing a User-extensible system for manipulating information in a collaborative environment (See Gutfreund Title). In particular, Gutfreund discloses a browser-based system and method for creating, modifying, communicating, displaying and sharing information in a collaborative environment. Gutfreund provides an architecture and system for assembling and creating searchable, archivable, interactive collaborative spaces over the Internet that can be changed by anyone at any time. This is achieved in part by writing each collaborative component/application used in the collaborative environment in Extensible Markup Language (XML), as opposed to conventional Hyper-Text Markup Language (HTML) (See Gutfreund Abstract). Further Gutfreund provides “configuring a peer-to-peer (p2p) network” (See Figure 1; Paragraph 0064 describing peer to peer collaboration network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the collaboration editing system of Plantz et al. with the peer to peer collaboration network of Gutfreund because they are both directed to collaboration service and are both from the same field of endeavor. Such combination would have enhanced the versatility of Plantz et al. by allowing it to efficiently provide a synchronous collaborative tools while allowing multiple users to share information to other users who are simultaneously connected at the same time to a peer to peer computer network.

See Plantz et al. Col. 4, line 64-Col. 5, line 57). It is noted however, Plantz et al. did not specifically detail the aspects of “configuring a peer-to-peer (p2p) network and a peer-to-peer manner” as recited in the instant claim 10. On the other hand, Gutfreund achieved the aforementioned claimed features by providing a User-extensible system for manipulating information in a collaborative environment (See Gutfreund Title). In particular, Gutfreund discloses a browser-based system and method for creating, modifying, communicating, displaying and sharing information in a collaborative environment. Gutfreund provides an architecture and system for assembling and creating searchable, archivable, interactive collaborative spaces over the Internet that can be changed by anyone at any time. This is achieved in part by writing each collaborative component/application used in the collaborative environment in Extensible Markup Language (XML), as opposed to conventional Hyper-Text Markup Language (HTML) (See Gutfreund Abstract). Further Gutfreund provides “configuring a peer-to-peer (p2p) network” (See Figure 1; Paragraph 0064 describing peer to peer collaboration network). It would have been obvious to one of ordinary skill in the 

As per claim 11, Gutfreund discloses “wherein the message queue management device is a CDN (Contents Delivery Network) message queue management device of a first region corresponding to a geographic location of the first editor terminal; and the CDN message queue management device of the first region is one of a plurality of regional CDN message queue management devices that transmit the received editing information to the database” (Paragraph 0108 describing much of the load and management tasks is moved to the central servers in the server cloud 94; thus, the message queue management is primarily incorporated in the server).

As per claim 12, Plantz et al. disclose “wherein the second editor terminal is a terminal device that also serves as a message queue management device among editor terminals configuring the network; automatically updating the editing target content by reflecting the editing information comprises: transmitting the editing information to a database management device by the second editor terminal so that editing information received from editor terminals configuring the network and sequentially inputted in a See Plantz et al. Col. 4, line 64-Col. 5, line 57). It is noted however, Plantz et al. did not specifically detail the aspects of “configuring a peer-to-peer (p2p) network and a peer-to-peer manner” as recited in the instant claim 12. On the other hand, Gutfreund achieved the aforementioned claimed features by providing a User-extensible system for manipulating information in a collaborative environment (See Gutfreund Title). In particular, Gutfreund discloses a browser-based system and method for creating, modifying, communicating, displaying and sharing information in a collaborative environment. Gutfreund provides an architecture and system for assembling and creating searchable, archivable, interactive collaborative spaces over the Internet that can be changed by anyone at any time. This is achieved in part by writing each collaborative component/application used in the collaborative environment in Extensible Markup Language (XML), as opposed to conventional Hyper-Text Markup Language (HTML) (See Gutfreund Abstract). Further Gutfreund provides “configuring a peer-to-peer (p2p) network” (See Figure 1; Paragraph 0064 describing peer to peer collaboration network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the collaboration editing system of Plantz et al. with the peer to peer collaboration network of Gutfreund because they are both directed to collaboration service and are both from the same field .

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  claim 3 is objected to because the prior art of record failed to show “wherein configuring the p2p network comprises: grouping some of a plurality of editor terminals of the editing target content into one cluster by a service server of a content joint editing system; transmitting information on each editor terminal belonging to the cluster to editor terminals belonging to the cluster; and configuring the p2p network between editor terminals belonging to the cluster by using information on each editor terminal belonging to the cluster”. These claimed features if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims, would be allowable.

Claims 4-8 would be allowable for the same reason set forth in paragraph above because of their, direct or indirect, dependencies on the objected claim 3 above.

Claims 13-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to a method and apparatus for providing a remote collaboration support service. More specifically, a method of facilitating non-verbal communication between a plurality of participants participating in a teleconference, a method of realizing real-time work collaboration regardless of the number of participants by minimizing the latency that occurs as the number of participants increases, a method of sharing a content among multiple users and jointly editing it, and a method of sharing contents of a collaboration space with other terminals in a content unit. The closest prior art of record, Plantz et al. US Patent No. 6,088,702 and Gutfreund US Publication No. 2002/0129106, disclose similar methodology. However, the closest prior art of record, Plantz et al. US Patent No. 6,088,702 and Gutfreund US Publication No. 2002/0129106, failed to show “editing a content performed by a computing device, the method comprising: loading a first content and displaying it on a board; displaying an additional object on the board so as to overlap with the first content; and embedding a portion overlapped with the first content of the additional object in the first content, wherein a second content is further displayed on the board; and when a first edit for the first content and a second edit for the second content are respectively performed on the board, the first edit can be undone or redone independently without affecting the second edit regardless of predecessor relationship between the first edit and the second edit”. These claimed features being present in the independent claim 13 and in conjunction 

As per claims 14-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 13. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
September 9, 2021